Citation Nr: 0008544	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-20 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether a well grounded claim of entitlement to service 
connection for a back disability has been presented.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran served on active duty in the United States Navy 
from October 1952 to August 1954.

This appeal arose from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO) which denied the veteran's claim of 
entitlement to service connection for a back disability as 
not being well grounded.  

In his November 1998 substantive appeal (VA Form 9), the 
veteran requested a personal hearing with a member of the 
Board of Veterans' Appeals (the Board).  A videoconference 
hearing was scheduled to be conducted before a member of the 
Board in March 2000.  In February 2000 the veteran canceled 
the hearing in writing and did not request that another 
hearing be held.


FINDING OF FACT

There is no competent medical evidence of any current 
residuals of a back injury sustained during service, and no 
competent medical evidence demonstrating a nexus between the 
veteran's claimed back disability and his naval service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for residuals of a 
back injury which he contends he sustained aboard the USS 
Saipan in 1953.

In the interest of clarity, the Board will review the factual 
background of this case; briefly discuss the relevant law and 
VA regulations pertaining to the issues on appeal; and then 
analyze the veteran's claim and render a decision.


Factual background

The veteran's service medical records, including the report 
of his August 1954 separation physical examination, are 
negative with respect to back problems.

There are no medical records pertaining to the veteran's back 
for many decades after the veteran left service.  The veteran 
underwent surgery for a torn rotator cuff of the left 
shoulder in September 1965.  His back and/or military service 
were not mentioned.

Records dated in 1994 indicate that the veteran complained of 
neck and upper back pain, which had begun 1-2 weeks earlier.  
The impression was cervical facet syndrome.  Military service 
was not mentioned in these records.

In January 1997, the veteran filed a claim for service 
connection for a back injury which he contended he sustained 
while a crew member aboard the USS Saipan in 1953.  The 
veteran's service medical records were obtained.  His claim 
was denied by the RO in May 1997, and he appealed.

In May 1998, the veteran contended that certain of his 
service medical records, pertaining to his service aboard the 
USS Saipan, were missing.  In February 1999, the RO attempted 
to locate the purportedly missing service medical records, 
without success.

Relevant law and regulations

Service connection

Generally, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d) (1999).

Well grounded claims

The threshold question is whether an appellant has presented 
evidence of a well-grounded claim, that is, a claim which is 
plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that a claim must be accompanied by evidence.

In order for a claim to be well grounded, there must be 
competent evidence of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence);  of a current 
disability (a medical diagnosis); and of a nexus between the 
in-service injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995).

Analysis

As an initial matter, the veteran contends that certain of 
his service medical records, specifically pertaining to his 
service aboard the USS Saipan, are missing.

The Board has identified one service medical record, dated 
August 9, 1954, which evidently originated aboard the USS 
Saipan (CVL-48).  It was noted that the veteran was 
"examined this date and found to be physically qualified for 
transfer."
Notwithstanding this, the Board will assume for the purposes 
of this decision that certain service medical records are 
missing.  

The Board initially observes that the RO attempted on more 
than one occasion to secure all of the veteran's service 
medical records.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), which held that a single request for pertinent service 
medical records does not fulfill the duty to assist and that 
inherent in the duty to assist is a requirement to notify the 
veteran if VA is unable to obtain pertinent service medical 
records so that the veteran may know the basis for the denial 
of his or her claim; may independently attempt to obtain 
service medical records; and may submit alternative evidence.  
This has been accomplished in this case.  It does not appear 
that further efforts to obtain the missing service medical 
records would prove to be fruitless.  The veteran has 
informed the RO that he does not possess copies of his 
service medical records.

Since some of the veteran's service medical records may be 
missing, VA's duty to provide reasons and bases for its 
findings and conclusions are heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The analysis of the veteran's 
claim was undertaken with this in mind.  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran. Russo v. 
Brown, 9 Vet. App. 46 (1996).

Moving on to a discussion of well the groundedness of the 
veteran's claim, the Board reiterates that three elements 
must be met: evidence of incurrence of a disability in 
service; evidence of a current disability; and medical nexus 
evidence linking the claimed current disability to service.

With respect to in-service incurrence, the Board is obligated 
to accept the veteran's account that he injured his back 
aboard ship in service.  In determining whether a claim is 
well grounded, the claimant's evidentiary assertions are 
presumed true unless inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion.  See King v. Brown, 5 Vet. App. 19, 21 (1993).

As to the second Caluza element, a current disability, the 
medical evidence submitted by the veteran is very sketchy.  
Although a neck problem was identified in 1994, there is no 
evidence of a current back disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992), the Court held that the failure to 
demonstrate that a disability is currently manifested 
constitutes failure to present a plausible or well-grounded 
claim.  Accordingly, the veteran's claim fails for that 
reason alone.

Moreover, there is no medical nexus evidence which serves to 
link the claimed back disability to the veteran's service.  
Indeed, the recent medical records in the file make no 
mention whatsoever of the veteran's service or any injury 
sustained therein.

In essence, the veteran has rendered an opinion which 
indicates that he has a current back disability which had its 
inception during service.  However, the record does not show 
that the veteran possess the requisite knowledge, skill, 
experience, training, or education to qualify as a medical 
expert in order for such statements to be considered 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
(1992).  Lay persons are not considered competent to offer 
medical opinions regarding causation or diagnosis, and 
therefore that evidence does not establish that the claim is 
plausible.  Grottveit v. Brown, 5 Vet. App 91, 93 (1993). 
Thus, the veteran's opinion is not sufficient to well-ground 
the claim.

The Court has held in Savage v. Gober, 10 Vet. App. 488 
(1997), that the "continuity of symptomatology" provision of 
38 C.F.R. § 3.303(b) may obviate the need for medical 
evidence of a nexus between present disability and service.  
See Savage, 10 Vet. App. at 497.  The only proviso is that 
there be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent.  
See also Voerth v. West, 13 Vet. App. 117, 120 (1999).

In this case, there is no medical evidence which demonstrates 
continuity of symptomatology after service.  The Court in 
McManaway v. West, 13 Vet. App. 60 (1999), found that another 
orthopedic-type disability claim was not well grounded based 
lack of continuity of symptomatology, when the sole 
evidentiary basis for the asserted continuous symptomatology 
was the testimony of the appellant himself and when no 
medical evidence indicated continuous symptomatology.  In the 
case now being decided, the medical evidence of record hardly 
indicates continuous symptomatology.  Moreover, it does not 
appear that the veteran is claiming continuous back 
symptomatology for almost 50 years.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997). So it is in this case.

In summary, for the reasons and bases expressed above, the 
Board concludes that a well grounded claim of entitlement to 
service connection for residuals of a back injury has been 
submitted.  The benefit sought on appeal is denied.

Additional comment

VA's obligation to assist depends upon the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  The Court has recently held that the obligation 
exists only in the limited circumstances where the claimant 
has referenced other known and existing evidence.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  VA is not on notice of 
any other known and existing evidence which would make the 
veteran's service connection claim plausible.  The Board's 
decision serves to inform the veteran of the kind of evidence 
which would be necessary to make his claim well-grounded.



ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a back disability is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


